2018 IL App (3d) 170175

                                 Opinion filed May 30, 2018
     ____________________________________________________________________________

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2018

     In re MARRIAGE OF                      )     Appeal from the Circuit Court
                                            )     of the 10th Judicial Circuit,
     FANNY S. LEWIN, n/k/a LEVITT,          )     Peoria County, Illinois
                                            )
           Petitioner-Appellant,            )     Appeal No. 3-17-0175
                                            )     Circuit No. 14-D-283
           and                              )
                                            )     Honorable
     PIERRE H. LEWIN,                       )     Kim Lee Kelley
                                            )     Judge, Presiding
           Respondent-Appellee.             )
     _____________________________________________________________________________

           JUSTICE O’BRIEN delivered the judgment of the court, with opinion. 

           Presiding Justice Carter and Justice Holdridge concurred in the judgment and opinion. 

     _____________________________________________________________________________

                                                OPINION


¶1          Petitioner Fanny Lewin, n/k/a Levitt, filed a motion to enforce or clarify the marital

     settlement agreement she entered with respondent Pierre Lewin, which was incorporated in the

     judgment of dissolution of their marriage. Pierre moved to dismiss, which the trial court granted.

     Fanny appealed. We affirm.

¶2                                                FACTS

¶3          Petitioner Fanny Lewin, n/k/a Levitt, and respondent Pierre Lewin were married in July

     1997 in Las Vegas, Nevada. They permanently moved to the United States from France in 1998,
     so Pierre could pursue business opportunities. In 2000 and again in 2004, Pierre was terminated

     from his employment and the couple faced having to move back to France. In the summer of

     2004, a French business colleague, Patrick Peronnet, suggested he and Pierre start a business in

     Illinois. One condition for the partnership was that Pierre and Fanny execute a postmarital

     agreement. Patrick sought the agreement because he did not want Fanny involved in the business

     or to become his business partner. Pierre and Fanny believed the postmarital agreement would

     protect Fanny and the couple’s children from creditors should the new business venture fail. In

     March 2005, the parties signed a postmarital agreement. The agreement provided, in pertinent

     part, that Fanny would receive the marital home, her vehicle and the savings account in exchange

     for waiving maintenance. Pierre would receive the business interests. At the time the agreement

     was signed, neither Fanny nor Pierre anticipated a divorce.

¶4          In May 2014, Fanny filed for dissolution of the marriage. The parties executed a marital

     settlement agreement (MSA), which provides, in pertinent part:

                    “11. Respondent shall be allowed to claim for Federal and State Income Tax

            purposes for 2016 all allowable deductions related to the properties on Brookforest and

            St. Charles, including the real estate taxes and deducible interest.

                                                   ***

                    17. Petitioner shall have as and for her own, free and clear of any claim of

            Respondent the former marital residence at 3100 S. St. Charles Place, Peoria, Illinois and

            the residence at 908 W. Brookforest, Peoria, Illinois, free and clear of any claim of

            Respondent. Petitioner shall be responsible for payment of 50% of the line of credit

            obtained to pay attorney fees in these proceedings. The $50,000 shall be deducted from

            the $2,000,000.00 settlement resulting in the $1,950,000.00 settlement. Respondent shall


                                                      2

            be responsible for payment of the entire $100,000.00 line of credit and shall hold

            Petitioner harmless therefrom.

                    Respondent shall have the right to live in and occupy the Brookforest residence

            until such time as he advises the Petitioner that he will move to another location or until

            Petitioner decides to sell the residence at which time she shall provide him with written

            notice and allow him 90 days to move from the residence.

                    In the event Respondent decides to move from the Brookforest residence, he shall

            provide Petitioner with his Notice of Intent to Move no less than 30 days before the

            move.

                    Respondent shall be responsible for payment of all utilities during his period of

            occupancy of the Brookforest residence. In all other respects, Petitioner shall be

            responsible for all expenses, debts and obligations arising out of ownership of both

            properties, including the second installment of the 2015 real estate taxes payable in 2016

            and all subsequent years of real estate taxes, home owner’s insurance, together with cost

            of sale, including any closing costs and realtor’s commissions.”

¶5          A judgment of dissolution was entered on August 19, 2016, which incorporated the MSA.

     The judgment of dissolution included an express integration clause. In November 2016, Fanny

     filed a motion to enforce or clarify the MSA, arguing that it did not assign the mortgage

     payments to her and that it was her understanding Pierre would remain responsible for paying the

     mortgage because he had always made the payments. Fanny requested the court determine that

     Pierre was responsible for the mortgage on the St. Charles Place residence and require him to

     reimburse her for mortgage payments she had made and to hold her harmless.




                                                     3

¶6          Pierre moved to dismiss pursuant to section 2-615 of the Code of Civil Procedure (Civil

     Code) (735 ILCS 5/2-615 (West 2016)), alleging Fanny’s motion was untimely and failed to

     state a cause of action. The motion was granted in part and denied in part. The trial court found

     Fanny’s motion requested the clarification or interpretation, not the modification, of the MSA,

     and rejected Pierre’s untimeliness argument. The trial court reviewed the agreement, concluded

     the MSA was not ambiguous, and refused to apply the provisional admission approach to

     interpret the agreement. The court granted dismissal under section 2-619(a)(9) (735 ILCS 5/2­

     619(a)(9) (West 2016)) of the Civil Code. Fanny timely appealed.

¶7                                              ANALYSIS

¶8           Fanny presents several arguments that dismissal was improper, including the trial court

     erred in converting Pierre’s section 2-615 motion to dismiss into a section 2-619 motion to

     dismiss, failed to apply the provisional admission approach to interpret the MSA, did not

     consider the incompleteness and mistake exceptions to the parol evidence rule, and improperly

     found the MSA was unambiguous.

¶9          A section 2-615 motion to dismiss alleges the complaint fails to state a claim on which

     relief may be granted. 735 ILCS 5/2-615 (West 2016). The motion presents the question of

     whether the complaint’s allegations, taken as true and viewed in a light most favorable to the

     nonmovant, are sufficient to state a cause of action on which relief may be granted. Turner v.

     Memorial Medical Center, 233 Ill. 2d 494, 499 (2009). A section 2-619(a)(9) motion accepts the

     legal sufficiency of the complaint but alleges that plaintiff’s claim is barred by other affirmative

     matter that avoids or defeats the claim. 735 ILCS 5/2-619(a)(9) (West 2016). “An ‘affirmative

     matter’ is something in the nature of a defense that negates the cause of action completely.”

     Martinez v. Cook County Sheriff’s Office, 2017 IL App (3d) 160514, ¶ 15. Our review of a


                                                      4

       dismissal under either section 2-615 or section 2-619 is de novo. Morrow v. Pappas, 2017 IL

       App (3d) 160393, ¶ 42 (section 2-615); In re Marriage of Morreale, 351 Ill. App. 3d 238, 240

       (2004) (section 2-619).

¶ 10          As a first matter, we address Fanny’s argument that the trial court improperly converted

       Pierre’s section 2-615 motion to dismiss to a section 2-619 motion, precluding her from

       presenting evidence in support of her motion to enforce or clarify. She submits the trial court’s

       conversion shifted the focus on Pierre’s motion to dismiss from a legal inquiry to a fact-based

       dispute and argument on the merits. According to Fanny, she was never given an opportunity to

       submit any evidence to show an ambiguity exists in the MSA, which prejudiced her and resulted

       in the improper dismissal of her motion to enforce or clarify.

¶ 11          The mislabeling of a motion to dismiss is not always fatal and the court will consider the

       motion where no prejudice resulted from the improper designation. Wallace v. Smyth, 203 Ill. 2d

       441, 447 (2002). However, where the mislabeling prejudices the nonmoving party, the court’s

       grant of the dismissal must be reversed. Premier Electrical Construction Co. v. La Salle National

       Bank, 115 Ill. App. 3d 638, 642 (1983).

¶ 12          When ruling on a section 2-615 motion to dismiss, a court may not consider affidavits,

       the results of discovery, or other documentary evidence that was not included with the pleadings

       as exhibits or other supporting evidence. Hartmann Realtors v. Biffar, 2014 IL App (5th)

       130543, ¶ 14. The court may not consider evidence outside the pleading when ruling on the

       motion. Gilmore v. Stanmar, Inc., 261 Ill. App. 3d 651, 654 (1994). In contrast, a section 2-619

       motion asserts defects or defenses outside the pleadings that defeat the claims. Solaia

       Technology, LLC v. Specialty Publishing Co., 221 Ill. 2d 558, 579 (2006). The court must

       determine whether the supporting materials establish an affirmative matter defeating the


                                                        5

       petitioner’s claim. Turner v. 1212 S. Michigan Partnership, 355 Ill. App. 3d 885, 892 (2005)

       (citing Waterford Executive Group, Ltd. v. Clark/Bardes, Inc., 261 Ill. App. 3d 338, 343 (1994)).

       In a ruling on a section 2-615 motion to dismiss, a court may not rely on facts outside the

       complaint. Visvardis v. Eric P. Ferleger, P.C., 375 Ill. App. 3d 719, 724 (2007).

¶ 13          An integration clause is designed to bind the parties to the terms of their written

       agreement. Air Safety, Inc. v. Teachers Realty Corp., 185 Ill. 2d 457, 464 (1999) (citing

       Armstrong Paint & Varnish Works v. Continental Can Co., 301 Ill. 102, 106 (1921)). By using

       an integration clause in a contract, the parties are “explicitly manifesting their intention to protect

       themselves against misinterpretations which might arise from extrinsic evidence.” Air Safety,

       185 Ill. 2d at 464. Where an integration clause is included in an agreement, the four corners rule

       applies and extrinsic evidence is not admissible to interpret the agreement. Eichengreen v.

       Rollins, Inc., 325 Ill. App. 3d 517, 522 (2001). In contrast, the provisional admissibility approach

       allows the use of extrinsic evidence to aid in interpreting an agreement that is otherwise

       unambiguous on its face. Ahsan v. Eagle, Inc., 287 Ill. App. 3d 788, 790 (1997). Under that

       approach, the court first provisionally examines the extrinsic evidence to determine whether

       there is an ambiguity. Id. The provisional admission approach does not apply to contracts with an

       integration clause. Air Safety, 185 Ill. 2d at 464.

¶ 14          Pierre argues that the provisional admission approach is not applicable because the

       parties’ MSA was an integrated statement of settlement of the parties’ dissolution issues. The

       judgment of dissolution, which incorporated the MSA and included an express integration

       clause, was attached to Pierre’s motion to dismiss. The judgment provides that the MSA settles

       “all questions of property rights, claims against each other, rights of maintenance and all other

       marital rights arising out of their marriage to each other.” The MSA was a fully integrated


                                                             6

       agreement and intended to be the entire agreement between the parties. Insertion of the

       integrated clause in the dissolution judgment reflects Fanny and Pierre's intent to bind

       themselves to their written agreement. The integration clause precluded the use of the provisional

       admissibility approach and extrinsic evidence was not admissible to support Fanny’s claim that

       the MSA was ambiguous regarding the mortgage payment. Because Fanny could not present any

       extrinsic evidence to support her interpretation of the MSA, she could not have been prejudiced

       by the trial court’s treatment of the section 2-615 motion as a section 2-619(a)(9) motion. We

       find the trial court did not err when it granted Pierre’s motion to dismiss.

¶ 15                                             CONCLUSION

¶ 16          For the foregoing reasons, the judgment of the circuit court of Peoria County is affirmed.

¶ 17          Affirmed.




                                                         7